         Case 1:19-cv-04058-AT Document 64 Filed 07/08/20 Page 1 of 1


                                                                                 ·-;-)/ \~'
                                                                                 ', ./\_ '"<


UNITED STATES DISTRICT COURT                                                                                             f;
                                                                                                                         'l
                                                                                                                              ;·
                                                                                                                              j ,'
                                                                                                                                     '
                                                                                                                                     !
                                                                                                                                         '
                                                                                                                                             i




SOUTHERN DISTRICT OF NEW YORK                                            !
                                                                             iL )( t(·,.

------------------------------------------------------------X        !
                                                                         I•
                                                                         '
                                                                             ~

                                                                             l
                                                                                 -'
                                                                                  . •
                                                                                      !).
                                                                                            '      .,. • '
                                                                                                   t
                                                                                                ~- '    '
MILBERG LLP,

                                   Petitioner,
                 -against-                                                             19              CIVIL 4058 (AT)

                                                                                            JUDGMENT
HWB ALEXANDRA STRATEGIES
PORTFOLIO; HWB DACHFONDS-
VENIVIDIVICI; HWB GOLD & SILBER
PLUS; HWB PORTFOLIO PLUS; HWB
RENTEN PORTFOLIO PLUS; HWB
VICTORIA STRATEGIES PORTFOLIO;
DRAWRAH LIMITED; NW GLOBAL
STRATEGY; U.V.A. VADUZ; VICTORIA
STRATEGIES PORTFOLIO LTD.; KLAUS
BOHRER; and UTE KANTNER,

                                   Respondents.
-----------------------------------------------------------X

        It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Order dated July 8, 2020, Respondents' motions to dismiss under Rule 12(b)( 1)

and Rule 12(b)(6) are GRANTED. Because amendment would be futile, dismissal is with

prejudice; accordingly, this case is closed.

Dated: New York, New York

          July 8, 2020


                                                                         RUBY J. KRAJICK

                                                                                      Clerk of Court
                                                               BY:

                                                                             ~
                                                                             DeputyCTer
